Title: To James Madison from John Frazer, 4 May 1809 (Abstract)
From: Frazer, John
To: Madison, James


4 May 1809, Washington. Frazer, a slave dealer, has lost a considerable sum owing to a peculiar circumstance. A cargo of his slaves consigned to the U.S. was forced into St. Kitts on a vessel “found to be unseaworthy.” While the ship was being repaired a U.S. law was passed prohibiting further slave importations. In St. Kitts, all the slaves were sold except four afflicted with leprosy. Frazer cared for the lepers at great expense. Having the right to bring in one more group of slaves, Frazer later took the four to Charleston and made a bond to have them sent to Africa. He asks the president to aid him in petitioning for compensation for his losses and return of his bond.
